       CASE 0:20-cv-01338-JRT-ECW Doc. 32 Filed 07/29/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


Linda Tirado,                                Case No. 20-cv-1338 (JRT/ECW)

                                Plaintiff,

v.
                                             NOTICE OF WITHDRAWAL OF
City of Minneapolis; Minneapolis Chief               COUNSEL
of Police Medaria Arradondo, in his
official capacity; Minneapolis Police
Lieutenant Robert Kroll, in his official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his official capacity,
Minnesota State Patrol Colonel
Matthew Langer, in his official capacity;
and John Does 1-4, in their official and
individual capacities,

                            Defendants.



      Pursuant to Rule 83.7(a) of the Local Rules of the United States District

Court for the District of Minnesota, the undersigned attorney hereby notifies the

Court and counsel that Clifford M. Greene hereby withdraws as counsel for

Plaintiff Linda Tirado and that John M. Baker and Davida S. McGhee of the

Greene Espel PLLP law firm will continue as Plaintiff’s counsel in this case.
      CASE 0:20-cv-01338-JRT-ECW Doc. 32 Filed 07/29/20 Page 2 of 2




Dated: July 29, 2020         GREENE ESPEL PLLP



                             s/ John M. Baker
                             John M. Baker, Reg. No. 0174403
                             Davida S. McGhee, Reg. No. 0400175
                             222 S. Ninth Street, Suite 2200
                             Minneapolis, MN 55402
                             (612) 373-0830
                             jbaker@greeneespel.com
                             dwilliams@greeneespel.com

                             -and-

                             Tai-Heng Cheng (admitted pro hac vice)
                             Gaëlle E. Tribié (pro hac vice pending)
                             SIDLEY AUSTIN LLP
                             787 Seventh Avenue
                             New York, NY 10019
                             (212) 839-5661
                             tcheng@sidley.com
                             gtribie@sidley.com

                             Margaret Hope Allen (admitted pro hac vice)
                             SIDLEY AUSTIN LLP
                             2021 McKinney Ave, Ste. 2000
                             Dallas, TX 75201
                             (214) 969-3506
                             margaret.allen@sidley.com

                             Gabriel Schonfeld (pro hac vice pending)
                             SIDLEY AUSTIN LLP
                             1501 K Street NW
                             Washington, DC 20005
                             (202) 736-8483
                             gschonfeld@gmail.com

                             Attorneys for Plaintiff Linda Tirado



                                     2
